DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of claims 1-5 in the reply filed on 8/20/2021 is acknowledged.  The traversal is on the ground(s) that the subject matter of the different groups are overlapping and the search all of the groups does not create a serious burden of search.  This is not found persuasive because the different groups require different fields of search and different search consideration that create a serious burden of search.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 and 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over JP 2006-061888 in view of Hinago US 6610629.
Regarding claim 1, JP ‘888 teaches a process of making an ammoxidation catalyst that includes preparing a slurry comprising molybdenum, bismuth, iron, and a carboxylic acid (oxalic or tartaric acid), as a chelating agent, such as tartaric acid (Example 1, First step (raw material preparation step)). The slurry is spray dried and calcined (Example 1). JP ‘888 teaches at least 
JP ‘888 does not expressly disclose the temperature or length of the stirring time that occurs in making the slurry before drying.
However, Hinago teaches a similar process of making an ammoxidation catalyst wherein the precursor salts may be mixed with a carboxylic acid to make the precursors soluble (see Example 1). Hinago teaches that the mixture may be mixed at 50 degrees C for 30 minutes (Example 1). Hinago expressly discloses that the mixing duration is selected to include at least an amount of time needed to precipitate the metal oxide precursor (col. 3, l. 40-45, Example 1). Therefore, the person having ordinary skill in the art would have understood that mixing for a longer duration would have the beneficial advantage of insuring the metal oxide precursor is fully precipitated with expected results.
At the time of invention, it would have been obvious to the person having ordinary skill in the art to the mix the precursors of JP ‘888 at 50 degrees C for a time of greater than 30 minutes, or from 1 to 8 hours in view of Hinago with expected results. The suggestion or motivation for doing so would have been to sufficiently dissolve the precursor salts and allowing enough time for the metal oxide precursor to precipitate in the solution, which was required in JP ‘888.
Regarding claim 2, JP ‘888 does not expressly disclose the viscosity of the slurry mixture. However, “the discovery of a previously unappreciated property of a prior art composition, or of a scientific explanation for the prior art’s functioning, does not render the old composition patentably new to the discoverer.” Atlas Powder Co. v. Ireco Inc., 190 F.3d 1342, 1347, 51 USPQ2d 1943, 1947 (Fed. Cir. 1999). Thus the claiming of a new use, new function or 
Regarding claim 4, JP ’888 teaches that the chelating agent containing carboxylic acid may be present in amounts according to instant claim 4 (First step (raw material preparation step)).
Regarding claim 5, JP ‘888 teaches that the catalyst may be used to make an acrylonitrile from propylene (Claim 6).
Response to Arguments
Applicant's arguments filed 12/7/2021 have been fully considered but they are not persuasive.
Applicant argues that JP ’888 does not teach or suggest a carboxylic acid. In response, JP ‘888 teaches that the reaction may include oxalic or tartaric acid, which are carboxylic acids (Example 1).
Applicant argues that the combination of JP ‘888 and Hinago do not teach or suggest a stirring time of 1 to 8 hours. In response, JP ‘888 does not expressly disclose the temperature or length of the stirring time that occurs in making the slurry before drying.
However, Hinago teaches a similar process of making an ammoxidation catalyst wherein the precursor salts may be mixed with a carboxylic acid to make the precursors soluble (see Example 1). Hinago teaches that the mixture may be mixed at 50 degrees C for 30 minutes (Example 1). Hinago expressly discloses that the mixing duration is selected to include at least an amount of time needed to precipitate the metal oxide precursor (col. 3, l. 40-45, Example 1). Therefore, the person having ordinary skill in the art would have understood that mixing for a 
At the time of invention, it would have been obvious to the person having ordinary skill in the art to the mix the precursors of JP ‘888 at 50 degrees C for a time of greater than 30 minutes, or from 1 to 8 hours in view of Hinago with expected results. The suggestion or motivation for doing so would have been to sufficiently dissolve the precursor salts and allowing enough time for the metal oxide precursor to precipitate in the solution, which was required in JP ‘888.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryan Ripa can be reached on (571) 270-7875.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAMES A FIORITO/Primary Examiner, Art Unit 1731